Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is responsive to the RCE filed on December 22, 2020. Of the previously presented claims 1, 2, 4, 5, 11-16 and 26, applicant cancelled claim 26 in the RCE filed. Therefore, the claims 1, 2, 4, 5 are 11-16 are pending.

Summary of this Office Action
Applicants' arguments/remarks and Affidavit Traversing Rejection or Objection Rule 132 filed on 12/22/2020 has been fully considered, are deemed to be persuasive and the claims as presented are deemed to be allowable as discussed in the next section below:

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable feature of: “automatically adjusting billed premiums of a life insurance policy on an ongoing basis to maintain client-specific coverage objectives by: generating, by the processor of the computing device, a unique identifier associated with a life insurance policy and associating the unique identifier with the plurality of dynamic billing objectives; storing, by the processor of the computing device, in a database accessible by an illustration system and an administrative system, the dynamic billing objectives; receiving, by a processor of the illustration system, from a processor of an administration system, current policy in-force values associated with the life insurance policy; querying, by the processor of the illustration system, the database for one or more dynamic billing objectives using the unique identifier associated with the life insurance policy; calculating, by the processor of the illustration system, a recalculated premium value based at least in part on the current policy in-force value and the actual policy performance; providing, to the processor of the administration system, the recalculated premium value; and overwriting, by the processor of the administration system, in a database associated with the administration system, a planned premium value with the recalculated premium value“ in a system and method for implementing dynamic billing.

Discussion 
The applicant's arguments/remarks, see pages 5-11 and Affidavit Traversing Rejection or Objection under C.F.R 1.132, see pages 1-10 filed on 12/22/2020 has been fully considered. The claims as recited in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The combination of order of elements of claims as recited is integrated into practical application by solving problem of the policy holder failing to realize that planned insurance premium would no longer meets his insurance coverage objectives due to change in the policy assumptions and inability of fixed premium policy to satisfactorily achieve the policy holder’s original/desired coverage objectives. The claims as recited provide technological base-solution to automatically adjust billed premium on ongoing basis by dynamic billing in maintaining the client-specified coverage objective enabling the client to take timely correcting action on ongoing basis by keeping track of client’s policy with current insurance policy objectives (see Specification: page 2-3). The claims are eligible because it do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cite prior arts, Bradshaw et al. disclosed dynamic insurance provisioning system adjusting insurance coverage amount based on underwriting risks and recalculating premium based on specified time interval and trigger threshold defined by customer preference (see abstract, paragraph [0019, 0031-0032]). Powers et al. teach financial and illustration system that calculate premium based on set of assumptions and elements of risk and rebalance in accordance of risk tolerance (see abstract). Vasavada et al. disclosed dynamic pricing of shipping insurance policy for a seller based on corresponding complaint from a buyer (see abstract). The Non-Patent Literature of Oracle Insurance teaches associating unique identifier a life insurance policy and use of the identifier to accounting details of all transactions using SQL statement (see page 28). The International Publication prior art of Bowman-Amuah teaches dynamic bill by quality of service including giving dynamic discounts (see abstract). None of the cited and searched prior arts disclosed the combination of element of claims of the allowed unique features as listed above. Therefore, the claims 1, 2, 4, 5 are 11-16 are deemed to be allowable over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        01/16/2021